Citation Nr: 0939298	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected left elbow condition (fracture of the 
left lower humerus with traumatic arthritis of the elbow, 
limitation of flexion, supination, and pronation, and half-
inch shortening of the extremity). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a disability rating in 
excess of 30 percent for a service-connected left elbow 
condition.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Columbia, South 
Carolina.  A transcript of the hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed prior to disposition of the 
claim of entitlement to a disability rating in excess of 30 
percent for a service-connected left elbow condition.

At the time of the July 2009 hearing before the Board, the 
Veteran stated that he undergoes private treatment for his 
left elbow condition.  The Board notes that there are only 
minimal private treatment records associated with the 
Veteran's claims file, specifically, letters dated in June 
2004, May 2002, and February 1988.  Significantly, there are 
no private treatment records reflecting treatment during the 
current appellate period.  The Board also notes that the most 
recent VA treatment records associated with the Veteran's 
claims file are dated in March 2008.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Also at the time of the July 2009 hearing before the Board, 
the Veteran stated that his left elbow condition had worsened 
since the time of his November 2007 VA examination.  The 
Veteran also asserted that on VA examination in November 
2007, the range of motion of his left elbow was not measured 
accurately, as the VA examiner included degrees of motion 
past that of the Veteran's comfort level.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of a veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
Veteran was last afforded a VA examination in November 2007, 
a new examination is in order so that the current severity of 
the Veteran's left elbow condition may be evaluated.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he provide his private treatment 
records as to his left elbow condition 
or submit a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the VA.  Obtain and 
associate with the claims file private 
treatment records as to the Veteran's 
left elbow condition.  All responses, 
including negative responses, from the 
Veteran or any treatment facility, must 
be properly documented in the claims 
file.

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Columbia, South Carolina, dated 
from March 2008 to the present.

3. Schedule the Veteran for a VA 
examination to determine the current 
severity of his left elbow condition.  
The examiner's report should include 
results of range of motion testing, 
specifically noting the degree upon 
which the Veteran experiences pain, and 
should also set forth all current 
complaints, findings and diagnoses.  

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed. All indicated tests, 
including x-rays, should be conducted.

4.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to a disability 
rating in excess of 30 percent for a 
service-connected left elbow condition, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




